NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



OSCAR LEE RAY, DOC #070511,                )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2389
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley, Judge.

Oscar Lee Ray, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Katie Lynn Salemi,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and SLEET, JJ., Concur.